UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT of 1934 For the transition period from to Commission File Number:000-52133 ORIENTAL DRAGON CORPORATION (Exact name of registrant as specified in its charter) Cayman Islands (State or other jurisdiction of incorporation or organization) N/A (I.R.S. Employer Identification No.) No. 48 South Qingshui Road Laiyang City, Shandong People’s Republic of China (Address of principal executive offices) (Zip Code) (86) (535) 729-6152 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.27,509,171 ordinary shares are issued and outstanding as of August 14, 2013. CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “anticipate,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Quarterly Report on Form 10-Q and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of the Quarterly Report on Form 10-Q. All subsequent written and oral forward-looking statements concerning other matters addressed in this Quarterly Report on Form 10-Q and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Quarterly Report on Form 10-Q. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. ORIENTAL DRAGON CORPORATION QUARTERLY REPORT ON FORM 10-Q June 30, 2013 TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements. Consolidated Balance Sheets as of June 30, 2013 (Unaudited) and December 31, 2012 3 Consolidated Statements of Income and Comprehensive Income - For the Three and Six Months Ended June 30, 2013 and 2012 (unaudited) 4 Consolidated Statements of Cash Flows - For the Six Months Ended June 30, 2013 and 2012 (unaudited) 5 Notes to Unaudited Consolidated Financial Statements. 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 35 Item 4. Controls and Procedures. 35 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 36 Item 1A. Risk Factors. 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 36 Item 3. Defaults Upon Senior Securities. 36 Item 4. Mine Safety Disclosures. 36 Item 5. Other Information. 36 Item 6. Exhibits. 36 PART 1 - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. ORIENTAL DRAGON CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30 December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Cash - restricted - Accounts receivable, net of allowance for uncollectible accounts Inventories, net of reserve for obsolete inventory Prepaid expenses and other Total Current Assets PROPERTY AND EQUIPMENT, net OTHER ASSETS: Land use rights, net Deferred tax assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Income taxes payable VAT and other taxes payable Total Current Liabilities COMMITMENT AND CONTINGENCIES SHAREHOLDERS' EQUITY: Preference shares ($0.001 par value; 1,000,000 shares authorized, none issued and outstanding at June 30, 2013 and December 31, 2012) - - Ordinary shares ($0.001 par value; 50,000,000 shares authorized, 27,509,171 shares issued and outstanding at June 30, 2013 and December 31, 2012) Additional paid-in capital Retained earnings Statutory and non-statutory reserves Accumulated other comprehensive income Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of the unaudited consolidated financial statements 3 ORIENTAL DRAGON CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, REVENUES $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES: Selling General and administrative Total Operating Expenses INCOME FROM OPERATIONS OTHER INCOME INCOME BEFORE PROVISION FOR INCOME TAXES PROVISION FOR INCOME TAXES ) NET INCOME $ COMPREHENSIVE INCOME: NET INCOME $ OTHER COMPREHENSIVE INCOME: Foreign currency translation adjustment TOTAL COMPREHENSIVE INCOME $ EARNINGS PER SHARE: Basic $ Diluted $ WEIGHTED AVERAGE SHARES OUTSTANDING: Basic Diluted The accompanying notes are an integral part of the unaudited consolidated financial statements 4 ORIENTAL DRAGON CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income from operations to net cash (used in) provided by operating activities: Depreciation Amortization of land use rights Inventory reserve - ) Deferred income taxes Changes in assets and liabilities: Accounts receivable ) - Inventories ) Prepaid and other current assets ) Prepaid VAT on purchases - ) Accounts payable ) ) Accrued expenses ) ) VAT and other taxes payable ) ) Income taxes payable ) ) NET CASH (USED IN) PROVIDED BY OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of land use rights ) ) Purchase of property and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Decrease in cash - restricted NET CASH PROVIDED BY FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE ON CASH NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS - beginning of period CASH AND CASH EQUIVALENTS - end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for: Interest $
